Case: 5:15-cr-00070-DCR Doc #: 348 Filed: 02/02/21 Page: 1 of 5 - Page ID#: 1657




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

    UNITED STATES OF AMERICA,                    )
                                                 )
           Plaintiff,                            )     Criminal Action No. 5: 15-070-DCR
                                                 )
    V.                                           )
                                                 )
    ALLEN JAMES WEST,                            )        MEMORANDUM OPINION
                                                 )            AND ORDER
           Defendant.                            )

                                    ***    ***   ***   ***

         Defendant Allen James West has filed a motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A). [Record No. 347] However, he has not demonstrated extraordinary

and compelling reasons to support early release. Further, the considerations under 18 U.S.C.

§ 3553(a) do not weigh in favor of granting the relief requested.

                                        I. Background

         Defendant West pleaded guilty to conspiring to distribute 100 grams or more of heroin

and being a felon in possession of a firearm. He was sentenced on April 27, 2016, to 122

months of imprisonment, to be followed by eight years of supervised release. [Record No.

159] West is currently housed at Fort Dix FCI and his projected release date is October 17,

2024.1




1
       BUREAU OF PRISONS, FIND AN INMATE, https://www.bop.gov/inmateloc/ (last accessed Feb.
1, 2021).
                                             -1-
Case: 5:15-cr-00070-DCR Doc #: 348 Filed: 02/02/21 Page: 2 of 5 - Page ID#: 1658




                                 II. Compassionate Release

       Requests for compassionate release are evaluated under 18 U.S.C. § 3582(c)(1)(A). It

provides:

       the court, . . . upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of Prisons
       [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from
       the receipt of such a request by the warden of the defendant’s facility, whichever
       is earlier,2 may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not exceed
       the unserved portion of the original term of imprisonment), after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, if it
       finds that—(i) extraordinary and compelling reasons warrant such a reduction .
       . . and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission.

       District courts generally apply a three-step test when analyzing motions for

compassionate release. See United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020).

First, the court must determine whether extraordinary and compelling reasons warranting a

sentence reduction exist. Id. Second, the court must consider any applicable policy statements

found in the United States Sentencing Guidelines. Id. at 1108. Third, the court must determine

whether relief is warranted under the factors stated in 18 U.S.C. § 3553(a). Id.

       There is no applicable guidelines policy statement when a prisoner files a motion for

compassionate relief on his own behalf. Id. at 1108-09. Accordingly, when dealing with

motions filed by prisoners, the Court skips step two of the three-step analysis. Id. at 1111.

Additionally, “district courts may deny compassionate-release motions when any of the three




2
        West acknowledges that defendants are required to exhaust administrative remedies but
does not allege that he has done so. Accordingly, it is likely that West’s motion could be denied
on this basis alone. See United States v. Alam, 960 F.3d 831 (6th Cir. 2020) (“When ‘properly
invoked,’ mandatory claim-processing rules ‘must be enforced.’”).
                                              -2-
Case: 5:15-cr-00070-DCR Doc #: 348 Filed: 02/02/21 Page: 3 of 5 - Page ID#: 1659




prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others.” United

States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

       “Section 3582(c)(1)(A) does not define ‘extraordinary and compelling reasons.’”

United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020). Instead, when an imprisoned

person files a motion for compassionate release, the district court has “full discretion . . . to

determine whether an extraordinary and compelling reason justifies compassionate release.”

Jones, 908 F.3d at 1109.

       West contends that he is entitled to compassionate release because he tested positive

for COVID-19 in May 2020.3 West asserts generally that COVID-19 may cause a variety of

serious health problems including “heart inflammation, acute kidney disease, neurological

malfunction, blood clots, intestinal damage, and liver problems.” However, he does not

indicate that he has been diagnosed with any of these conditions.           He reports that he

“experienced confusion [and] low blood oxygen levels” but does not indicate that these are

persistent conditions. West also reports that he has experienced headaches, has had difficulty

sleeping, and has lost weight. However, he has failed to provide any details or medical

documentation regarding these alleged medical problems.

       While the Court is not bound by the policy statement found in § 1B.13 of the Sentencing

Guidelines, it provides a helpful starting point for deciding whether extraordinary and

compelling reasons exist. The application notes to § 1B1.13 illustrate the type of conditions

that constitute extraordinary and compelling medical conditions that warrant compassionate

release. They include terminal illnesses or serious physical, medical, and mental conditions


3
   As a result of testing positive for the virus, West should be at a much lower risk of
contracting it again in the future.
                                              -3-
Case: 5:15-cr-00070-DCR Doc #: 348 Filed: 02/02/21 Page: 4 of 5 - Page ID#: 1660




which prevent the defendant from providing self-care within a correctional facility. See

U.S.S.G. § 1B1.13 cmt. n.1.

       The defendant is a 32-year-old man who, at the time of sentencing, reported a history

of having no health problems. Put simply, a diagnosis of COVID-19, from which the

defendant apparently has recovered, does not constitute extraordinary and compelling reasons

for a sentence reduction. Further, the factors identified under 18 U.S.C. § 3553(a) also do not

weigh in favor of granting the relief requested. The defendant’s crimes were extemely serious.

Beginning on February 9, 2015, and continuing until June 30, 2015, West and several co-

conspirators conspired to distribute 100 grams or more of heroin in Fayette County, Kentucky.

Kentucky State Police detectives and FBI agents made nine controlled purchases of heroin

from West during this period. West was ultimately held responsible for between 400 and 700

grams of heroin. Additionally, he possessed a firearm in furtherance of the instant drug

trafficking offense, despite his status as a convicted felon.

       The defendant’s history and characteristics also weigh against granting a sentence

reduction. West has a significant criminal history, including felony controlled substance and

burglary convictions from the Fayette Circuit Court. He committed the instant offense while

on probation for felony state court offenses. Accordingly, it appears that previous sentences

imposed in state court were insufficient to deter the defendant from engaging in criminal

activity.

       Next, the defendant’s personal characteristics also weigh against granting a sentence

reduction. West reported having used alcohol, heroin, Xanax, and Valium nearly every day

prior to his arrest. Additionally, his employment record is poor. His most recent employer

reported that he had high potential, but his reliability was very poor. These factors indicate
                                               -4-
Case: 5:15-cr-00070-DCR Doc #: 348 Filed: 02/02/21 Page: 5 of 5 - Page ID#: 1661




that West stands to benefit from a variety of BOP programming and such programming may

play a vital role in his successful transition to community re-entry upon release. Completing

his sentence as originally imposed will help ensure that he and the BOP have sufficient time

to fulfill this goal.

        Finally, as explained during his sentencing hearing, West is subject to a minimum

mandatory term of 10 years’ imprisonment and his properly-calculated advisory guidelines

range was 120 to 125 months’ imprisonment. The 122-month sentence imposed falls squarely

within that range. Such a sentence is necessary to promote respect for the law, provide a just

punishment, to deter this defendant and others from criminal activity, and to protect the public

from the further crimes the defendant may be inclined to commit. Additionally, the within-

guidelines sentence promotes the goal of avoiding unwarranted sentencing disparities.

Accordingly, the sentence remains minimally sufficient but not greater than necessary to fulfill

all of the objectives of 18 U.S.C. § 3553(a).

                                       III. Conclusion

        Based on the foregoing analysis and discussion, it is hereby

        ORDERED that the defendant’s motion for compassionate release [Record No. 347]

is DENIED.

        Dated: February 2, 2021.




                                                -5-
